DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-8) in the reply filed on 09/30/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: para [0021] mentioned width G but there is no item “G” in figure 1 .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recited “an antenna device” but the limitations include features “a base station” that are outside of the antenna device. The claim is indefinite because after applying broadest reasonable interpretation, Examiner cannot decide the metes and bounds of the claimed invention.  It is not clear if Applicant also wants to claim the base station. For the purpose of examination, Examiner will consider the limitation in the rejection and does not give weight to the preamble but correction is still required.
Claims 2-8 inherit the indefiniteness of claim 1 and subsequently rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norio et al, JP Pub. No. 2004007210A (hereinafter Norio).
Regarding claim 1, as best understood, Norio discloses an antenna device, comprising:
a structure that forms an internal space (Fig. 9: box-shaped frame 33 forms an inner space inside the box frame 33);
a cover or a door for partitioning an external space of the structure (Fig. 9: hand hold lid 31 for partitioning an external space outside the box frame 33);
a wireless device that is installed in the internal space (para [0022]: a wireless device not shown is installed in the internal space); and
a base station that is installed in the external space and transfers a radio wave with respect to the wireless device (Para [0003]: there is a remote management system installed outside and away from the manhole and receives the radio signals from the antenna and the wireless radio device),
wherein at least one notch portion having a predetermined length is formed at an edge of the cover or the door (Fig. 9, fig. 10, para [0021]: a notch of a predetermined length is formed in the edge of the handhole cover 31), and
a void formed by attaching the cover or the door to the structure is used as a slot antenna (Fig. 9: a void is formed by attached the cover 31 to the frame 33 and it is used as part of a slot antenna, para [0025]).
Regarding claim 8, as best understood, Norio further discloses wherein the structure is a manhole and the cover is a manhole cover (fig. 9, para [0004] and [0021]: a handhole cover 31 is fitted over the hole frame 33 to form the handhole which is a kind of a manhole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Norio as applied to claim 1 above, and further in view of Mastarone et al, US Patent No. 8077101B1 (hereinafter Mastarone).
Regarding claim 2, as best understood, Norio does not disclose wherein a plurality of the notch portions are provided.
Mastarone discloses wherein a plurality of the notch portions are provided (Fig. 9: two notches 58).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a plurality of notch portions as taught in Mastarone to the antenna device as taught Norio as claimed for the purpose of providing a combined radiation pattern and improving the antenna gain levels in all directions (Mastarone, col. 5, line 41-48). 
Regarding claim 3, as best understood, Norio does not disclose wherein the plurality of the notch portions have the same length.
Mastarone discloses wherein the plurality of the notch portions have the same length (Fig. 9: two notches 58 have same length).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a plurality of notch portions as taught in Mastarone to the antenna device as taught Norio as claimed for the purpose of providing a combined radiation pattern and improving the antenna gain levels in all directions (Mastarone, col. 5, line 41-48). 
Regarding claim 5, as best understood, Norio discloses wherein the notch portion is filled with a dielectric (para [0015]: the slot portion 12 is filled with a dielectric).
Mastarone also discloses wherein the notch portion is filled with a dielectric (Fig. 6, col. 4, line 46-49: slot 40 is filled with dielectric material 44).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to fill the notch with a dielectric as taught in Mastarone to the antenna device as taught in Norio as claimed for the purpose of achieving the desired operating frequency and preventing dust entering the notch portion (Norio, para [0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norio in view of Mastarone as applied to claim 2 above, and further in view of Taura, US Pub. No. 20090231215.
Regarding claim 4, as best understood, Norio and Mastarone do not disclose wherein the plurality of the notch portions have different lengths, and when the wireless device emits the radio waves of a plurality of frequencies, the lengths of the plurality of the notch portions are predetermined lengths capable of resonating with the plurality of frequencies respectively.
However, Mastarone discloses the different lengths of the notch portions are capable of resonating in different frequencies (col. 3, lines 12-16).
	Taura discloses wherein the plurality of the notch portions have different lengths (Fig. 12-13, para [0112], [0115], [0120]: slots 29 and 30 have different lengths), and when the wireless device emits the radio waves of a plurality of frequencies (para [0121]: feed units 4 and 4’ supply different excitation frequencies to slots 29 and 30), the lengths of the plurality of the notch portions are predetermined lengths capable of resonating with the plurality of frequencies respectively (para [0112]: different lengths for slots 29 and 30 are set to perform transmission/reception in different frequencies).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the plurality of notch portions having different lengths as taught in Taura to the antenna device as taught in Norio and Mastarone as claimed for the purpose of creating a multiband system that can radiate in different frequency bands (Taura, para [0121]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Norio as applied to claim 1 above, and further in view of Scharp, US Patent No. 4328502A.
Regarding claim 6, as best understood, Norio does not disclose wherein the notch portion is formed such that a width of the void differs in a thickness direction of the cover or the door.
	Scharp discloses wherein the notch portion is formed such that a width of the void differs in a thickness direction of the cover or the door (Fig. 4, fig. 5: width of the slot 12 changing in the thickness direction).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the width of the void changing in the thickness direction as taught in Scharp to the antenna device as taught in Norio as claimed for the purpose of achieving the desired radiating characteristics because changing the size or shape of the slot will change the radiating characteristics of the antenna, and will also eliminate standing waves on the slot and improve the aperture distribution (column 11, lines 8-16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norio as applied to claim 1 above, and further in view of Tu, US Pub. No. 20120326936A1.
Regarding claim 7, as best understood, Norio does not disclose wherein the notch portion is formed such that a width of the void differs in a length direction of the notch portion.
Tu discloses wherein the notch portion is formed such that a width of the void differs in a length direction of the notch portion (para [0012], [0023]: the slot having different widths in a direction to an extending direction of the first slot section or the second slot section).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the void of different width as taught in Tu to the antenna device as taught in Norio for the purpose of tuning the operating frequency of the antenna (Tu, para [0012]).

Citation of Pertinent Art
Kim et al, US10309077B2 – Omnidirectional antenna for manhole cover having slots
Mattox, US20200365989A1 – multiband antenna for a pit lid
Jamaly, US20180241124 – slot antenna for manhole cover
Kunihiro et al, JP2018067165A – antenna for manhole cover
Shinichi et al, JP20003342966A – plurality of slot antennas in manhole cover
Masayuki et al, JPH1161867A – plurality of slot antennas in manhole cover

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845